Citation Nr: 0735098	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  06-04 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for facial acne, 
currently rated as noncompensable.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for gastritis.

4.  Entitlement to service connection for cyst.

5.  Entitlement to service connection for diverticulitis.

6.  Entitlement to service connection for sleep apnea

7.  Entitlement to service connection for major depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a July 2005 decision by the RO.

The veteran testified at a hearing held at the RO during 
August 2007 before the undersigned Board member.

In an October 2005 statement, the veteran made a claim of 
service connection for post-traumatic stress disorder.  This 
new claim was also repeated at the August 2007 hearing.  The 
Board notes that this issue has not been further developed by 
the RO.  It is therefore referred to the RO for such further 
development as may be appropriate.




REMAND

In his June 2004 claim, the veteran stated that he had been 
treated at the Chicago Lakeside VAMC for skin rash from 
September 1968 to December 1988; arthritis from May 1973 to 
May 2004; gastritis from April 1987 to August 2001; cysts 
from June 1968 to October 1989; and depression from June 2001 
to June 2004.  Review of the file indicates that records from 
the Chicago Lakeside VAMC were obtained from March 2004 to 
May 2004.  It does not appear that all records from the 
Chicago Lakeside VAMC were obtained and associated with the 
file.  At the August 2007 hearing, the veteran testified that 
he also had been treated at the Chicago Jesse Brown VAMC.

The record also contains July 2004 and November 2004 requests 
by the RO for all treatment records from the Chicago Lakeside 
VAMC, the Chicago Westside VAMC, and the Chicago Hyde Park VA 
Clinic for the period from June 1968 to March 2004.  Any 
records archived at the Federal Records Center were 
requested.  The request also contained an instruction for a 
written statement if any of the requested records could not 
be found, or were otherwise unavailable.  The record includes 
a February 2005 memorandum stating that the veteran's file 
had been mixed with another veteran's file.  The VA staff 
person who wrote the memo said that she would follow-up with 
the matter after she returned in a week, but the record 
contains no evidence of a further attempt to obtain and sort 
through files in order to find the veteran's VA treatment 
records. 

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators, regardless of whether those records are 
physically in the claims file.  See Bell v Derwinski, 2 Vet. 
App. 611, 613 (1992).  
 
At the August 2007 hearing, the veteran also testified that 
he had been approved for and was receiving social security 
disability benefits.  Copies of the underlying medical 
records need to be obtained from the SSA.  38 C.F.R. 
§ 3.159(c)(2).  

The Board also notes that, although the veteran was provided 
with an October 2005 examination of his claim of increase for 
his service-connected acne, he was not provided any VA 
compensation and pension examinations in connection with his 
claims of service connection.  The record shows that the 
veteran served in Vietnam from December 1966 to December 
1967.  In an October 2005 statement the veteran complained 
that the VA dermatologist in October 2005 only examined him 
for acne, and not the cysts he has under his arms and on his 
thighs.  The veteran contended that his skin disorders, his 
arthritis, and PTSD were related to exposure to Agent Orange 
in Vietnam, noting that such problems do not show up 
immediately in service, but develop over a period of years.  
He requested that he be examined for disorders that may be 
related to Agent Orange exposure.  At the August 2007 hearing 
his representative contended that the cyst disorder was 
possibly related as secondary to the service-connected acne.  
He thought that his gastric problem was due to having eaten 
local food when necessary in Vietnam.   

Based on the foregoing, a remand is necessary for the 
additional development of obtaining records, and providing 
C&P examinations with nexus opinions

Accordingly, the matter is hereby REMANDED for the following 
actions.

1.  Ask the veteran to identify, and 
provide releases for any additional 
private treatment records that he wants 
VA to help him obtain.  If he provides 
appropriate releases, or identifies any 
VA treatment records, assist him in 
obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2007).  The materials obtained, 
if any, should be associated with the 
claims file.

2.  Obtain all available VA treatment 
records from the Chicago Lakeside, 
Westside, Hyde Park, and Jesse Brown VA 
medical facilities from June 1968 to the 
present time.  Each facility should be 
instructed that any archived records 
should be found and provided.  There 
should be follow-up action on the 
February 2005 memorandum to find any of 
the veteran's VA treatment records that 
have been mixed with those of another 
veteran.  A detailed written statement 
for the file should be prepared if any 
records cannot be found or are otherwise 
unavailable.  The materials obtained, if 
any, should be associated with the claims 
file.

3.  Request the SSA to provide copies of 
any records pertaining to the veteran's 
application for SSA disability benefits, 
to include any medical records obtained 
in connection with the application.  The 
materials obtained should be associated 
with the claims file. 

4.  Schedule the veteran for an 
examination of his skin disorders with a 
VA dermatologist.  The claims file must 
be made available for the examiner to 
review, and the examiner must state in 
the report that the claims file was 
reviewed.  All appropriate diagnostic 
studies should be ordered by the 
examiner.  The examiner should diagnose 
whether the veteran has any current acne 
and/or cyst type, or other skin disorder.  
The examiner should provide a nexus 
opinion stating whether is it at least as 
likely as not (i.e., is it 50 percent or 
more probable) that any diagnosed current 
skin disorder is due to exposure to 
herbicides (Agent Orange) in Vietnam.  If 
a cyst type disorder is diagnosed, the 
examiner should provide a nexus opinion 
stating whether is it at least as likely 
as not (i.e., is it 50 percent or more 
probable) that any diagnosed current cyst 
type disorder is directly related to 
service, or secondarily related to the 
veteran's service-connected acne.  The 
examiner should fully describe the 
objective findings that support his or 
her conclusions, and a complete rationale 
for all opinions should be provided.
    
5.  Schedule the veteran for examinations 
with a VA gastroenterologist to determine 
whether he has a current disorder of the 
gastric system including gastritis and/or 
diverticulitis; a VA orthopedist to 
determine whether he has a current 
arthritic disorder of any joints; and a 
VA psychologist to determine whether the 
veteran has any current mental disorder 
with sleep disturbance including major 
depression.  The claims file must be made 
available for each examiner to review, 
and the examiner must state in the report 
that the claims file was reviewed.  All 
appropriate diagnostic studies should be 
ordered by the examiner.  The examiner 
should provide an opinion as to whether 
any diagnosed disability is likely 
related to (i.e., more than a 50 percent 
probability) the veteran's active 
military service.  A complete rationale 
for all opinions should be provided. 
     
6.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status. Kutscherousky v. West, 12 
Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purposes of this remand are to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This appeal must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  38 
C.F.R. § 20.1100(b) (2007). 


